Cockriee, C. J., after stating the facts as above reported. There was a general finding in favor of the defendant. Recurring to the facts set forth in the agreed statement, in order to sustain the finding, we draw the strongest inference in its favor that a jury would have been warranted in deducing if they had tried the cause. The fact that the evidence is reduced to an agreed statement does not change the rule. Robson v. Tomlinson, 54 Ark. 481.  1. contracts uey and ciiem.  In that light the case may be stated thus : An attorney, who had agreed to defend a prisoner confined in jail, for a stipulated fee, afterwards, and while the relation of attorney and client subsisted, accepted a promise from the client to confer upon him a gratuity in the form of a mule, in case the attorney succeeded in restoring him to liberty. Such is the jealousy with which the courts guard transactions between attorney and client, while that relation exists, that the authorities agree that if the gift had been executed by delivery when the promise was made, under the case found, the client could have revoked it. Weeks on Attorneys, sec. 364; 1 Bigelow on Fraud, 265; Lecatt v. Sallee, 3 Porter, 115; S. C. 29 Am. Dec. 249. But the promise to make the gift in this case was not executed. The promise to make a gift of chattels, irrespective of the relation of attorney and client, confers no title or right of possession to the property promised, and affords no ground for a remedy against the promisor by replevin or otherwise.  2. Execii enftHvfwe!3*  The judgment is right and will be affirmed.